Case 1:20-cv-00937-CFC Document13 Filed 08/25/20 Page 1 of 2 PagelD #: 53

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
In re: ) Chapter 11
JOHN VARVATOS ENTERPRISES ) Bk. No. 10-11043(MFW)
INC., et al., ) BAP No. 20-18

Debtors.

 

TESSA KNOX, Individually and as
Certified Representative of the Class
of Judgment Creditors,

Appellant,

Vv. Civil Action No. 20-937-CFC

LION/HENDRIX CAYMAN
LIMITED, et al.,

Name Nee Nee ee nae ee eee ee ee ne ee Nee ee NY ee ee”

Appellees.
ORDER
At Wilmington this #¥ day of August, 2020, having received a
recommendation from Chief Magistrate Judge Mary Pat Thynge that this case be
withdrawn from the mandatory referral for mediation and proceed through the
appellate process of this court;
IT IS ORDERED that the recommendation is accepted and briefing on this

bankruptcy appeal shall proceed in accordance with the following schedule:

 
Case 1:20-cv-00937-CFC Document 13 Filed 08/25/20 Page 2 of 2 PagelD #: 54

1. Appellant’s brief in support of the appeal is due on or before September

25, 2020.

2. Appellees’ brief in opposition to the appeal is due on or before October
26, 2020.

3. Appellant’s reply brief is due on or before November 9, 2020.

Wh GC

United States Distric udge

 

 

 
